Name: Commission Regulation (EEC) No 3396/84 of 3 December 1984 revising the list of exceptions referred to in Article 22 (2) (a) of Council Regulation (EEC) No 1736/75
 Type: Regulation
 Subject Matter: economic analysis;  consumption;  information technology and data processing; NA
 Date Published: nan

 No L 314/ 10 Official Journal of the European Communities 4. 12. 84 COMMISSION REGULATION (EEC) No 3396/84 of 3 December 1984 revising the list of exceptions referred to in Article 22 (2) (a) of Council Regula tion (EEC) No 1736/75 Whereas, in order to determine the extent of the scope common to these different regulations, it is necessary to standardize , as far as possible, the terminology used therein ; whereas the text of the list of exceptions referred to above should consequently be adapted, amended or even supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States ('), as amended by Regulation (EEC) No 2845/84 (2), and in particular Articles 22 (2) (a) and 41 (a) thereof, Whereas, due to requirements of statistical order, the scope of the provisions contained in the list of excep ­ tions set out in Annex B of Regulation (EEC) No 1736/75 is partly the same as the scope of Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (3), of Council Directive 83/ 181 /EEC of 28 March 1983 determining the scope of Article 14(1 ) (d) of Directive 77/388/EEC as regards exemption from value added tax on the final importation of certain goods (4) and of Council Directive 83/ 183/EEC of 28 March 1983 on tax exemptions applicable to perma ­ nent imports from a Member State of the personal property of individuals (5) ; HAS ADOPTED THIS REGULATION : Article 1 The text of Annex B to Council Regulation (EEC) No 1736/75 is hereby replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1984. For the Commission Richard BURKE Member of the Commission (') OJ No L 183, 14 . 7. 1975, p. 3 . (*) OJ No L 329, 22. 12 . 1977, p. 3 . 0 OJ No L 105, 23 . 4 . 1983 , p. 1 . (4) OJ No L 105, 23 . 4 . 1983, p. 38 . 0 OJ No L 105, 23 . 4 . 1983, p. 64 . 4. 12. 84 Official Journal of the European Communities No L 314/ 11 ANNEX Lists of exceptions referred to in Article 22 (2) (a) Data shall not be required for the following goods : (a) means of payment which are legal tender, and securities ; (b) emergency aid for disaster areas ; (c) because of the diplomatic or similar nature of their intended use : 1 . goods benefiting from diplomatic and consular or similar immunity ; 2 . gifts to a head of State or to members of a government or parliament ; 3 . items being circulated within the framework of administrative mutual aid ; (d) provided that their importation or exportation is temporary, amongst other things : 1 . goods intended for fairs and exhibitions ; 2 . theatrical scenery ; 3 . merry-go-rounds and other fairground attractions ; 4 . professional equipment within the meaning of the International Customs Convention of 8 June 1968 ; 5 . cinematographic films ; 6 . apparatus and equipment for experimental purposes ; 7 . animals for show, breeding, racing, etc . ; 8 . commercial samples ; 9 . means of transport, containers and equipment connected with transport ; 10 . packaging ; 1 1 . goods on hire ; 12 . plant and equipment for civil engineering works ; 13 . goods destined for examination , analysis or test purposes ; (e) provided that they are not the subject of a commercial transaction : 1 . decorations, honorary distinctions, prizes, commemorative badges and medals ; 2. travel equipment, provisions and other items, including sports equipment, intended for personal use or consumption which accompany, precede of follow the traveller ; 3 . bridal outfits, items involved in moving house, or heirlooms ; 4 . coffins , funerary urns, ornamental funerary articles and items for the upkeep of graves and funeral monuments ; 5 . printed advertising material , instructions for use , price lists and other advertising items ; 6 . goods which have become unusable , or which cannot be used for industrial purposes ; 7 . ballast ; 8 . photographs, exposed and developed films, drafts, drawings , copies of plans , manuscripts , files and records , official printed matter and printing proofs , as well as all information media used for an international exchange of information ; 9 . postage stamps ; 10 . pharmaceutical products used at international sport events ; ( f) products used under agreements providing for common measures for the protection of persons or of the environment ; (g) goods which are the subject of non-commercial traffic between persons resident in the frontier zones defined by the Member States (frontier traffic) ; products obtained by agricultural producers on properties located outside , but adjacent to , the statistical territory within which they have their principal undertaking ; (h) goods leaving a given statistical territory to return after crossing a foreign territory, either directly or with halts inherent in the transport .